DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement
	The information disclosure statement submitted on 08/25/2021 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over LORENZ et al. (US 20120314746 A1) in view of Rexberg et al. (US 20070063770 A1).
Consider claim 1, LORENZ discloses a method of wireless communication (read as the RF transmitter 220, figure 2, par [0023]), the method comprising: identifying an input signal; performing a plurality of dynamic operations based on the input signal to generate a coefficient matrix; performing pre-distortion on the input signal based on the coefficient matrix to produce a predistorted signal (read as digital module 202 would pre-distort I and Q signals 204a and 204b to compensate for non-linearities in module 206 and PA 110, and TX statistics calculator module 216 would calculate auto-correlation products of the digital input reference signal and of the digital feedback signal, these products are then provided via signal 234 to digital module 202 to estimate the EVM at the output of PA 210, figure 2, par [0024] and [0034]); amplifying the predistorted signal based to produce an amplified signal (read as PA 210 and its output after applying the signal based on output of digital module 202, figure 2 par [0031]); and transmitting the amplified signal (read as  power amplifies RF signal 208 to generate an output signal 218 for transmission by antenna 220, figure 2, par [0026]).
However, LORENZ discloses the claimed invention above and the pre-distortion is based on dynamical operation but does not disclose iterative approximation operation.
Nonetheless, in related art, Rexberg discloses a method/system for power amplifier pre-distortion using iterative approximation for training and updating the look-up table for pre-distorter 30; the process is repeated to obtain approximations of higher orders until convergence is reached (i.e. until there are only insignificant changes to the approximations from one iteration to the next), depending on the required accuracy, convergence is usually obtained after 3-5 iterations; however, if the accuracy requirements are relaxed, acceptable tables may even be obtained after the first or second iteration, figure 8, par [008], [0028] and [0037]-[0040].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rexberg into the teachings of LORENZ for the purpose of determining more refined data and allow the pre-distorter (digital module 202) to be more accurate when compensating the distortion.

Consider claim 5, as applied to claim 1 above, LORENZ, as modified by Rexberg, discloses wherein the performing the plurality of iterative approximations comprises: updating an auto-correlation matrix and a cross-correlation vector based on the amplified signal, which changes over time; calculating a gradient vector, based on an updated auto-correlation matrix and an updated cross-correlation vector; and update the coefficient matrix based on the gradient vector (read as TX statistics calculator module 216 correlates feedback I and Q signals 232a and 232b with I and Q signals 204a and 204 to produce cross-correlation products between the digital feedback signal and the digital input reference signal, TX statistics calculator module 216 also calculates auto-correlation products of the digital input reference signal and of the digital feedback signal; these products, which are further described below, are then provided via signal 234 to digital module 202 to estimate the EVM at the output of PA 210, figure 2, par [0034]).
Consider claim 6, as applied to claim 5 above, LORENZ, as modified by Rexberg, discloses wherein updating the auto-correlation matrix and the cross-correlation vector comprises: obtaining a current auto-correlation matrix corresponding to a current time based on the amplified signal, and a past auto-correlation matrix corresponding to the past time, wherein the amplified signal changes over time (read as digital module 202 may pre-distort I and Q signals 204a and 204b to compensate for non-linearities in module 206 and PA 110, and TX statistics calculator module 216 also calculates auto-correlation products of the digital input reference signal and of the digital feedback signal, these products, which are further described below, are then provided via signal 234 to digital module 202 to estimate the EVM at the output of PA 210, figure 2, par [0024] and [0034]).
Consider claim 7, as applied to claim 6 above, LORENZ, as modified by Rexberg, discloses wherein the obtaining the current auto-correlation matrix comprises: obtaining a temporary auto-correlation matrix based on the amplified signal; calculating an average weight value using the temporary auto-correlation matrix and the past auto-correlation matrix; and obtaining the current auto-correlation matrix using the average weight value (read as digital module 202 may pre-distort I and Q signals 204a and 204b to compensate for non-linearities in module 206 and PA 110, and TX statistics calculator module 216 also calculates auto-correlation products of the digital input reference signal and of the digital feedback signal, these products, which are further described below, are then provided via signal 234 to digital module 202 to estimate the EVM at the output of PA 210; the EVM is defined, in dB, as the ratio of the root mean square (RMS) power of the error vector e 106 to the RMS power of the ideal vector v 102, over a window of N demodulated symbols, figure 2, par [0017], [0024] and [0034]).
Consider claim 8, as applied to claim 5 above, LORENZ, as modified by Rexberg, discloses wherein updating the auto-correlation matrix and the cross-correlation vector comprises: obtaining a current cross-correlation vector corresponding to the current time based on the amplified signal, the predistorted signal, and a past cross-correlation vector corresponding to the past time, wherein the amplified signal and the pre-distorted signal change over time (read as digital module 202 may pre-distort I and Q signals 204a and 204b to compensate for non-linearities in module 206 and PA 110, and TX statistics calculator module 216 also calculates auto-correlation products of the digital input reference signal and of the digital feedback signal, these products, which are further described below, are then provided via signal 234 to digital module 202 to estimate the EVM at the output of PA 210, figure 2, par [0024] and [0034]).
Consider claim 9, as applied to claim 8 above, LORENZ, as modified by Rexberg, discloses wherein the obtaining the current cross-correlation vector comprises: obtaining temporary cross-correlation vector, based on the amplified signal and the predistorted signal; calculating an average weight value based on the temporary cross-correlation vector and the past cross-correlation vector; and obtaining the current cross-correlation vector using the average weight value (read as digital module 202 may pre-distort I and Q signals 204a and 204b to compensate for non-linearities in module 206 and PA 110, and TX statistics calculator module 216 also calculates auto-correlation products of the digital input reference signal and of the digital feedback signal, these products, which are further described below, are then provided via signal 234 to digital module 202 to estimate the EVM at the output of PA 210; the EVM is defined, in dB, as the ratio of the root mean square (RMS) power of the error vector e 106 to the RMS power of the ideal vector v 102, over a window of N demodulated symbols, figure 2, par [0017], [0024] and [0034]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 and 7 of U.S. Patent No. 11,133,834. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims anticipated the instant claims as follows:
Application: 17/411,186
Patent: 11,133,834
1. A method of wireless communication, the method comprising: identifying an input signal; performing a plurality of iterative approximations based on the input signal to generate a coefficient matrix; performing pre-distortion on the input signal based on the coefficient matrix to produce a predistorted signal; amplifying the predistorted signal based to produce an amplified signal; and transmitting the amplified signal.
1. A device configured to perform wireless communication, the device comprising: a pre-distortion circuit configured to pre-distort an input signal based on a parameter set comprising a plurality of coefficients and generate a pre-distorted signal; a power amplifier configured to amplify the pre-distorted signal and generate an output signal; and a parameter obtaining circuit configured to perform an iterative approximation operation based on the output signal changing over time and the pre-distorted signal, according to an indirect training structure configured to minimize a difference between an intermediate signal obtained based on the output signal and the pre-distorted signal, and obtain the parameter set; and a memory configured to store a past auto-correlation matrix and a past cross-correlation vector, wherein the parameter obtaining circuit obtains, as the parameter set, the plurality of coefficients for minimizing a magnitude of an error signal indicating a difference between an intermediate signal, which is obtained based on the output signal and the plurality of coefficients, and the pre-distorted signal, wherein the parameter obtaining circuit generates an auto-correlation matrix used in a matrix equation, based on the output signal and the past auto-correlation matrix, and generates a cross-correlation vector used in the matrix equation, based on the output signal, the pre-distorted signal and the past cross-correlation vector, wherein the matrix equation is an equivalent to a problem of minimizing the magnitude of the error signal by using a Wiener filter.
5. The method of claim 1, wherein the performing the plurality of iterative approximations comprises: updating an auto-correlation matrix and a cross-correlation vector based on the amplified signal, which changes over time; calculating a gradient vector, based on an updated auto-correlation matrix and an updated cross-correlation vector; and update the coefficient matrix based on the gradient vector.
4. The device of claim 1, wherein the parameter obtaining circuit updates the auto-correlation matrix based on the output signal, which changes over time, updates the cross-correlation vector based on the output signal and the pre-distorted signal, which change over time, and obtains a coefficient matrix comprising the plurality of coefficients as the parameter set based on the updated auto-correlation matrix and the updated cross-correlation vector.

5. The device of claim 4, wherein the iterative approximation operation comprises a plurality of gradient-based approximation operations, which are iteratively performed, wherein the parameter obtaining circuit updates the auto-correlation matrix and the cross-correlation vector whenever one gradient-based approximation operation is performed.
6. The method of claim 5, wherein updating the auto-correlation matrix and the cross-correlation vector comprises: obtaining a current auto-correlation matrix corresponding to a current time based on the amplified signal, and a past auto-correlation matrix corresponding to the past time, wherein the amplified signal changes over time.
See claim 1 above: a memory configured to store a past auto-correlation matrix and a past cross-correlation vector, wherein the parameter obtaining circuit obtains, as the parameter set, the plurality of coefficients for minimizing a magnitude of an error signal indicating a difference between an intermediate signal, which is obtained based on the output signal and the plurality of coefficients, and the pre-distorted signal, wherein the parameter obtaining circuit generates an auto-correlation matrix used in a matrix equation, based on the output signal and the past auto-correlation matrix, and generates a cross-correlation vector used in the matrix equation, based on the output signal, the pre-distorted signal and the past cross-correlation vector, wherein the matrix equation is an equivalent to a problem of minimizing the magnitude of the error signal by using a Wiener filter
7. The method of claim 6, wherein the obtaining the current auto-correlation matrix comprises: obtaining a temporary auto-correlation matrix based on the amplified signal; calculating an average weight value using the temporary auto-correlation matrix and the past auto-correlation matrix; and obtaining the current auto-correlation matrix using the average weight value.
7. The device of claim 4, wherein the parameter obtaining circuit updates the auto-correlation matrix using a method of calculating an average weight value using a temporary auto-correlation matrix obtained based on the output signal and the past auto-correlation matrix corresponding to an immediately previous time sample and obtaining an auto-correlation matrix corresponding to a current time point, and updates the cross-correlation vector using a method of calculating an average weight value using a temporary cross-correlation vector obtained based on the output signal and the pre-distorted signal and the past cross-correlation vector corresponding to the immediately previous time sample and obtaining a cross-correlation vector corresponding to the current time point.
8. The method of claim 5, wherein updating the auto-correlation matrix and the cross-correlation vector comprises: obtaining a current cross-correlation vector corresponding to the current time based on the amplified signal, the predistorted signal, and a past cross-correlation vector corresponding to the past time, wherein the amplified signal and the pre-distorted signal change over time.
7. The device of claim 4, wherein the parameter obtaining circuit updates the auto-correlation matrix using a method of calculating an average weight value using a temporary auto-correlation matrix obtained based on the output signal and the past auto-correlation matrix corresponding to an immediately previous time sample and obtaining an auto-correlation matrix corresponding to a current time point, and updates the cross-correlation vector using a method of calculating an average weight value using a temporary cross-correlation vector obtained based on the output signal and the pre-distorted signal and the past cross-correlation vector corresponding to the immediately previous time sample and obtaining a cross-correlation vector corresponding to the current time point.
9. The method of claim 8, wherein the obtaining the current cross-correlation vector comprises: obtaining temporary cross-correlation vector, based on the amplified signal and the predistorted signal; calculating an average weight value based on the temporary cross-correlation vector and the past cross-correlation vector; and obtaining the current cross-correlation vector using the average weight value.
7. The device of claim 4, wherein the parameter obtaining circuit updates the auto-correlation matrix using a method of calculating an average weight value using a temporary auto-correlation matrix obtained based on the output signal and the past auto-correlation matrix corresponding to an immediately previous time sample and obtaining an auto-correlation matrix corresponding to a current time point, and updates the cross-correlation vector using a method of calculating an average weight value using a temporary cross-correlation vector obtained based on the output signal and the pre-distorted signal and the past cross-correlation vector corresponding to the immediately previous time sample and obtaining a cross-correlation vector corresponding to the current time point.



Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645